AFFIRM; and Opinion Filed October 29, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00108-CR
                                    No. 05-15-00109-CR

                              ALEXIS MURILLO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F13-62149-U, F13-62223-U

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                Opinion by Justice Lang-Miers

       Alexis Murillo waived a jury and pleaded guilty to sexual assault and aggravated

kidnapping. See TEX. PENAL CODE ANN. §§ 20.04(b), 22.011(a)(1) (West 2011). The trial court

assessed punishment at ten year’s imprisonment on the sexual assault and fifteen years’

imprisonment on the aggravated kidnapping. On appeal, appellant’s attorney filed a brief in

which she concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of her right to file a pro se response, but she

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150108F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ALEXIS MURILLO, Appellant                         Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00108-CR       V.                       F13-62149-U).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Brown and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 29, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ALEXIS MURILLO, Appellant                         Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00109-CR       V.                       F13-62223-U).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Brown and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 29, 2015.




                                            -4-